EXHIBIT 99.1 NEWS RELEASE Contact: THOMAS h. pOHLMAN FOR IMMEDIATE RELEASE CHIEF EXECUTIVE OFFICER AND PRESIDENT (515) 232-6251 OCTOBER 14, 2016 AMES NATIONAL CORPORATION ANNOUNCES 2 Third Quarter 2016 results: For the quarter ended September 30, 2016, net income for Ames National Corporation (the Company) totaled $3,804,000 or $0.41 per share, compared to $4,100,000 or $0.44 per share earned in 2015. The lower earnings are primarily the result of increased income tax expense, a higher provision for loan loss, and higher data processing costs, offset in part by higher loan interest income and gain on sale of loans. The increase in loan interest income was attributable to higher loan volume. Average net loans for the three months were $50 million higher for the quarter ended September 30, 2016 compared to a year earlier. Company’s management was pleased with the growth in the Company’s loan portfolio. Third quarter net interest income totaled $10,050,000, an increase of $210,000, or 2%, compared to the same quarter a year ago, due primarily to growth in the real estate loan portfolio. The Company’s continued expansion into the Des Moines metro market was a factor in obtaining this growth. The Company’s net interest margin was 3.38% for the quarter ended September 30, 2016 as compared to 3.36% for the quarter ended September 30, 2015. A provision for loan losses of $235,000 was recognized in the third quarter of 2016 as compared to $38,000 in the third quarter of 2015. The growth in the loan portfolio and a specific reserve on a newly impaired loan were the primary factors for the provision for loan losses in 2016. Net loan recoveries were $81,000 for the quarter ended September 30, 2016 compared to net loan recoveries of $17,000 for the quarter ended September 30, 2015. The loan portfolio credit quality gauged by 90 day past due loans and total impaired loans remains favorable in comparison to our peers. However, the agricultural economy has weakened as declining grain prices have caused lower profitability for our agricultural borrowers. Noninterest income for the third quarter of 2016 totaled $2,004,000 as compared to $1,950,000 for the same period in 2015. The increase in noninterest income is primarily due to an increase in the gain on sale of loans held for sale. The increase in the gain on sale of loans was due to higher loan volume driven by a healthy residential mortgage market in central Iowa. Noninterest expense for the third quarter of 2016 totaled $6,112,000 compared to $5,982,000 recorded in 2015, an increase of 2%, which was primarily due to higher salaries and employee benefits and data processing expenses. The efficiency ratio was 50.71% for the third quarter of 2016 as compared to 50.74% in 2015. The Company strives to maintain a low efficiency ratio to enable better loan and deposit pricing for our customers, while maintaining a favorable shareholder return. Income tax expense for the third quarter of 2016 totaled $1,903,000 compared to $1,670,000 recorded in 2015, an increase of 14%. This increase in income tax expense is due primarily to recording a $226,000 valuation allowance to fully reserve the deferred income tax asset associated with a state alternative minimum tax credit carryforward. Nine Months 2016 results: For the nine months ended September 30, 2016, net income for the Company totaled $11,710,000 or $1.26 per share, compared to $11,100,000 or $1.19 per share earned in 2015. The higher earnings are primarily the result of increased loan interest income, a lower provision for loan loss, and lower other real estate owned expenses, offset in part by lower net securities gains and an increase in salaries and benefits. The increased loan interest income was attributable to higher loan volume. Average net loans for the nine months were $43 million higher for the nine months ended September 30, 2016 compared to a year earlier. Net interest income for the nine months ended September 30, 2016 totaled $29,877,000, an increase of $804,000, or 3%, compared to the same period a year ago, due primarily to growth in the real estate loan portfolio. The Company’s continued expansion into the Des Moines metro market was a significant factor in obtaining this growth. The Company’s net interest margin was 3.37% for the nine months ended September 30, 2016 as compared to 3.32% for the same period in 2015. A provision for loan losses of $441,000 was recognized for the nine months ended September 30, 2016 as compared to $1,037,000 for the same period in 2015. The growth in the loan portfolio and a specific reserve on a newly impaired loan were the primary factors for the provision for loan losses in 2016. The growth in the loan portfolio was a primary factor for the provision for loan losses in 2015. Net loan recoveries were $22,000 for the nine months ended September 30, 2016 compared to net loan recoveries of $51,000 for the nine months ended September 30, 2015. Noninterest income for the nine months ended September 30, 2016 totaled $6,029,000 as compared to $6,123,000 for the same period in 2015. The decrease in noninterest income is primarily due to a decrease in realized securities gains of $313,000, offset in part by higher wealth management income of $170,000 compared to the prior year. Wealth management income continues to be a focus of management and provides an opportunity for increasing revenue. Noninterest expense for the nine months ended September 30, 2016 totaled $18,668,000 compared to $18,813,000 recorded in 2015, a decrease of 1%, which was primarily due to the lower other real estate owned expenses of $694,000. The decrease in other real estate owned expenses was primarily due to an impairment write down in 2015. Offsetting this decrease in expenses is a 4% increase in salaries and employee benefits. The increase in salaries and employee benefits is mainly due to normal salary increases along with additional lending and support staff. The efficiency ratio was 51.99% for the nine months ended September 30, 2016 as compared to 53.45% in 2015. Balance Sheet Review: As of September 30, 2016, total assets were $1,340,344,000, a $3.0 million decrease in assets compared to September 30, 2015. The decrease in assets was due primarily to a decrease in securities and interest bearing deposits, which funded loan growth. Securities available-for-sale as of September 30, 2016 declined to $517,579,000 from $546,017,000 as of September 30, 2015. The decrease in securities available-for-sale is primarily due to the sale, maturity or pay downs of U.S. government mortgage-backed and municipal securities. Net loans as of September 30, 2016 increased 7%, to $740,322,000, as compared to $690,315,000 as of September 30, 2015. Loan demand has remained steady for most of our affiliate banks. Impaired loans, net of specific reserves, totaled $2,264,000, or 0.30% of gross loans as of September 30, 2016, compared to $1,464,000, or 0.21%, of gross loans as of September 30, 2015. The allowance for loan losses on September 30, 2016 totaled $10,451,000, or 1.39% of gross loans, compared to $9,927,000 or 1.42% of gross loans as of September 30, 2015. The increase in the allowance for loan losses was provided to accommodate growth in the Company’s loan portfolios and, to a lesser extent to provide for a specific reserve on a newly impaired loan. Other real estate owned was $654,000 and $3,418,000 as of September 30, 2016 and 2015, respectively. The decrease in the other real estate owned was due primarily to the sale of properties. Deposits totaled $1,061,809,000 on September 30, 2016, compared to $1,061,378,000 recorded at September 30, 2015. The decline in the other time deposits, was offset by an increase in money market accounts primarily as a result of the low interest rate environment. Securities sold under agreements to repurchase totaled $49,858,000 on September 30, 2016, a 4% decrease from the $52,066,000 recorded at September 30, 2015. The Company’s stockholders’ equity represented 12.7% of total assets as of September 30, 2016 with all of the Company’s five affiliate banks considered well-capitalized as defined by federal capital regulations. Total stockholders’ equity was $170,737,000 as of September 30, 2016, and $160,405,000 as of September 30, 2015. The increase in stockholders’ equity was primarily the result of the retention of net income in excess of dividends and an increase in the net unrealized gain on securities. Shareholder Information: Return on average assets was 1.15% for the quarter ended September 30, 2016, compared to 1.24% for the same period in 2015. Return on average equity was 8.91% for the quarter ended September 30, 2016, compared to the 10.35% in 2015. Return on average assets was 1.18% for the nine months ended September 30, 2016, compared to 1.12% for the same period in 2015. Return on average equity was 9.33% for the nine months ended September 30, 2016, compared to the 9.36% in 2015. The Company’s stock, which is listed on the NASDAQ Capital Market under the symbol ATLO, closed at $27.66 on September 30, 2016. During the third quarter of 2016, the price ranged from $25.78 to $28.86. On August 10, 2016, the Company declared a quarterly cash dividend on common stock, payable on November 15, 2016 to stockholders of record as of November 1, 2016, equal to $0.21 per share. Ames National Corporation affiliate Iowa banks are First National Bank, Ames; Boone Bank & Trust Co., Boone; State Bank & Trust Co., Nevada; Reliance State Bank, Story City; and United Bank & Trust, Marshalltown. Th e Private Securities Litigation Reform Act of 1995 provides the Company with the opportunity to make cautionary statements regarding forward-looking statements contained in this News Release, including forward-looking statements concerning the Company’s future financial performance and asset quality.Any forward-looking statement contained in this News Release is based on management’s current beliefs, assumptions and expectations of the Company’s future performance, taking into account all information currently available to management.These beliefs, assumptions and expectations can change as a result of many possible events or factors, not all of which are known to management.If a change occurs, the Company’s business, financial condition, liquidity, results of operations, asset quality, plans and objectives may vary materially from those expressed in the forward-looking statements.The risks and uncertainties that may affect the actual results of the Company include, but are not limited to, the following:economic conditions, particularly in the concentrated geographic area in which the Company and its affiliate banks operate; competitive products and pricing available in the marketplace; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; fiscal and monetary policies of the U.S. government; changes in governmental regulations affecting financial institutions (including regulatory fees and capital requirements); changes in prevailing interest rates; credit risk management and asset/liability management; the financial and securities markets; the availability of and cost associated with sources of liquidity; and other risks and uncertainties inherent in the Company’s business, including those discussed under the heading “Risk Factors” in the Company’s annual report on Form 10-K.Management intends to identify forward-looking statements when using words such as “believe”, “expect”, “intend”, “anticipate”, “estimate”, “should”, “forecasting” or similar expressions.Undue reliance should not be placed on these forward-looking statements.The Company undertakes no obligation to revise or update such forward-looking statements to reflect current events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2016 and 2015 (unaudited) ASSETS Cash and due from banks $ 21,305,138 $ 26,140,701 Interest bearing deposits in financial institutions 25,998,518 40,155,352 Securities available-for-sale 517,579,320 546,016,890 Loans receivable, net 740,321,874 690,315,150 Loans held for sale 1,188,415 916,322 Bank premises and equipment, net 16,342,418 16,828,000 Accrued income receivable 8,370,918 8,540,727 Other real estate owned 653,684 3,418,108 Deferred income taxes - 1,978,434 Core deposit intangible, net 1,035,525 1,403,982 Goodwill 6,732,216 6,732,216 Other assets 815,950 896,580 Total assets $ 1,340,343,976 $ 1,343,342,462 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 187,835,703 $ 187,652,406 NOW accounts 302,133,497 300,533,481 Savings and money market 366,167,359 350,538,471 Time, $250,000 and over 35,663,074 35,178,437 Other time 170,009,512 187,474,843 Total deposits 1,061,809,145 1,061,377,638 Securities sold under agreements to repurchase 49,858,395 52,065,563 Federal Home Loan Bank (FHLB) advances and other borrowings 51,000,000 63,253,477 Deferred income taxes 1,039,151 - Dividend payable 1,955,292 1,862,183 Accrued expenses and other liabilities 3,945,268 4,378,121 Total liabilities 1,169,607,251 1,182,936,982 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued and outstanding 9,310,913 shares as of September 30, 2016 and 2015 18,621,826 18,621,826 Additional paid-in capital 20,878,728 20,878,728 Retained earnings 124,112,244 116,214,889 Accumulated other comprehensive income-net unrealized income on securities available-for-sale 7,123,927 4,690,037 Total stockholders' equity 170,736,725 160,405,480 Total liabilities and stockholders' equity $ 1,340,343,976 $ 1,343,342,462 AMES NATIONAL CORPORATION AND SUBSIDIARIES Consolidated Statements of Income (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans $ 8,236,401 $ 7,808,414 $ 24,124,973 $ 22,920,161 Securities Taxable 1,425,366 1,506,702 4,392,602 4,639,398 Tax-exempt 1,329,071 1,433,537 4,117,893 4,399,623 Interest bearing deposits and federal funds sold 86,869 94,364 296,925 288,411 Total interest income 11,077,707 10,843,017 32,932,393 32,247,593 Interest expense: Deposits 753,642 744,958 2,259,140 2,276,004 Other borrowed funds 274,297 257,791 796,006 898,565 Total interest expense 1,027,939 1,002,749 3,055,146 3,174,569 Net interest income 10,049,768 9,840,268 29,877,247 29,073,024 Provision for loan losses 234,703 37,797 440,787 1,036,610 Net interest income after provision for loan losses 9,815,065 9,802,471 29,436,460 28,036,414 Noninterest income: Wealth Management Income 684,908 671,699 2,210,229 2,040,956 Service fees 426,711 445,706 1,228,416 1,285,063 Securities gains, net 64,917 111,622 296,110 608,926 Gain on sale of loans held for sale 339,501 206,072 773,512 705,370 Merchant and card fees 350,488 350,310 1,051,378 1,016,783 Other noninterest income 137,153 164,568 469,138 466,085 Total noninterest income 2,003,678 1,949,977 6,028,783 6,123,183 Noninterest expense: Salaries and employee benefits 3,977,495 3,882,484 11,883,696 11,418,395 Data processing 824,429 720,232 2,366,293 2,089,363 Occupancy expenses, net 449,775 414,868 1,461,201 1,408,464 FDIC insurance assessments 109,289 169,692 434,808 519,962 Professional fees 296,720 346,665 889,721 951,835 Business development 239,917 254,757 696,033 719,689 Other real estate owned (income) expense, net ) ) ) 605,830 Core deposit intangible amortization 86,492 103,251 273,206 326,249 Other operating expenses, net 219,283 194,639 750,244 773,430 Total noninterest expense 6,112,227 5,982,208 18,667,638 18,813,217 Income before income taxes 5,706,516 5,770,240 16,797,605 15,346,380 Income tax expense 1,902,636 1,670,389 5,087,253 4,246,790 Net income $ 3,803,880 $ 4,099,851 $ 11,710,352 $ 11,099,590 Basic and diluted earnings per share $ 0.41 $ 0.44 $ 1.26 $ 1.19 Declared dividends per share $ 0.21 $ 0.20 $ 0.63 $ 0.60
